Appeal from deficiency judgment entered in an action to foreclose a mortgage. Judgment unanimously reversed, with costs, and the motion to confirm referee’s report and permit entry of a deficiency judgment against defendant, appellant, denied, on the ground that we find the market value of the property as of the date of the auction sale to be not less than the amount due to the plaintiffs from defendant, appellant. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.